Citation Nr: 1235663	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in James A. Haley Veterans' Hospital in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical services provided by St. Joseph's Hospital from March 12, 2009 to March 15, 2009, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Bill Act).


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from April 1968 to December 1969.  He served in combat in Vietnam and earned the Combat Action Ribbon.

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida, that denied entitlement to payment or reimbursement for unauthorized medical services provided by St. Joseph's Hospital from March 12, 2009 to March 15, 2009, pursuant to the Millennium Bill Act.

In March 2011, the Veteran and his spouse testified at a Board hearing held before the undersigned at the St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for unauthorized medical expenses incurred at a private medical facility between March 12, 2009 and March 15, 2009.  Depending on the circumstances of the claim, a claimant may be eligible for VA payment or reimbursement of non-VA medical care, if certain statutory and regulatory requirements are met. 38 U.S.C.A. §§ 1725, 1728.  In the present case, however, procedural defects prevent the Board from adjudicating this pending claim at this time. 

When VA facilities are not capable of furnishing the care or services required, the Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52. 

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54. 

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where: 

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120. 

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  

In this case, § 1728 is inapplicable in light of the fact that the Veteran was not service-connected for a disability.  See 38 U.S.C.A. § 1728(a).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VAMC; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. § Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).   38 C.F.R. § 17.1002. 

If any one of the criteria is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick, 11 Vet. App. at 49; Malone, 10 Vet. App. at 547.

In reviewing the record, on March 12, 2009, the Veteran reports that he was originally transported to a private hospital, South Florida Baptist Hospital, by his neighbor.  After arrival, he was admitted to emergency care.  A diagnosis of S-T elevation acute myocardial infarction was made.  It was determined that the required a procedure that could not be performed at that facility.  He was then airlifted to another private hospital, St Joseph Hospital, where cardiac catherization and percutaneous coronary intervention was performed.  

In an April 2009 decision, it was determined that the Veteran was not eligible for reimbursement of outstanding hospital cost by VA.  The Chief Medical Officer determined that the claim did not meet the requirement as prescribed by 38 C.F.R. § 17.1002 (emergency under the law is defined as treatment for a condition of such nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been reasonable by a prudent layperson.)  In other words, the condition treated was non-emergent and VA facilities were available.  

The Veteran claims that that the authorization was obtained from the James Haley VA Medical Center (VAMC) for private treatment at St. Joseph Hospital in March 2009.  He submitted copies of a fax as well as other documents from St. Joseph Hospital which he says are proof of authorization or at least an attempt to get authorization from the VA facility.  The documents, which include a request for authorization and notification form, are not evidently complete as there are only 3 pages of 10.  All administrative documents associated with his care at the South Florida Baptist Hospital and St. Joseph Hospital should be obtained.  

Furthermore, one of the requirements for eligibility for reimbursement is that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 C.F.R. § 17.1002.  In a statement dated in August 2009, the Veteran refers to enrollment or an attempt to enroll in the VA health care system at the VA facility in Tampa, Florida.  In the present case, verification of the Veteran's enrollment in and medical treatment by the VA health care system is not of record.  Verification should be obtained.  

Finally, there are some documents of records with abbreviations, as set forth below.  On remand, the Board requests that an explanation of the meaning of these documents be provided.

Accordingly, the case is REMANDED for the following action:

1.  As noted above, the Veteran submitted a fax at the time of his March 2011 Board hearing.  However, the documents are not evidently complete as there are only 3 pages of 10.  Ask the Veteran to submit a complete copy of the fax, including all 10 pages.

2.  Obtain documentation establishing that the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period prior to March 2009.  If no such documentation is available, the VAMC must so state for the record.

3.  Make arrangements to obtain all administrative records from both South Florida Baptist Hospital and St. Joseph Hospital, to include all communications made with the James Haley VAMC from March 12, 2009 to March 15, 2009, in connection with the Veteran's treatment and feasibility of possible transfer to VA facilities, as well as any authorizations for treatment under the Millennium Bill.  

The Veteran has stated that Barbara Keaton, CPAT, at South Florida Baptist Hospital told him that her notes show that a man by the name of James at the VA Hospital (with a fax at 813-979-3580) gave approval for the Veteran to be transferred to St. Joseph Hospital.  Development for this evidence should be completed, to include a request for all documentation from Barbara Keaton, CPAT, at South Florida Baptist Hospital, and a search for any related documentation at the VA hospital.

All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

4.  Associated with the claims folder is a Vendor Contact dated March 13, 2009.  It states NSC/MILL BILL/NO INSURANCE FOUND - VERIFIED (KMCPHEE 03.13.0.  

Also associated with the claims folder is a Clinical Tracking Record with comments as follows:  

MCPHEE, Kyle - 3/13/2009 8:12:51 AM 
ADMIT ON 3.12.09 at ST JOSPEHS HOSP 
DX: CODE STEMI
NSC/MILL BILL/NO INSURANCE FOUND - VERIFIED (KMCPHEE 03.13.09) 
Internal Tracking ID: 930  

The Veteran testified that Kyle who works at VA approved his transfer to St. Joseph Hospital.  Therefore, please explain the significance of the above documents and explain what they mean.  It appears that some contact was made with the VA Hospital on March 13, 2009, with a person named Kyle, but the outcome of that contact is unclear.  

5.  Also, please again review the fax that the Veteran submitted.  It states NSC and indicates that the Veteran has no insurance.  It then states MILL BILL ELIG and is signed by Kyle.  While the VA doctor in May 2012 stated that the fax does not signify that authorization was given by VA for the Veteran to be treated at St. Joseph Hospital, an explanation is required as to what the notation by Kyle does in fact mean.

6.  Finally, the Veteran's claim should be readjudicated. If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case (SSOC) and an appropriate period of time to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


